Case 1:19-mc-0014O Document 1-1 Filed 03/22/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EXXON MOBIL CORPORATION, et al., Civil Action No. l:19-mc-140

Petitioners,
ECF CASE
vs.

MORGAN STANLEY and GRAYSTONE
CONSULTING,

Respondents.

 

 

PETITIONERS EXXON MOBIL CORPORATION, ET AL.’S MEMORANDUM
IN SUPPORT OF MOTION TO COMPEL DEPOSITION OF MORGAN STANLEY

Petitioners Exxon Mobil Corporation (“ExxonMobil”), Rex. W. Tillerson, Andrew P.
Swiger, Jeffrey J. Woodbury, and David S. Rosenthal file this Memorandum in Support of Motion
to Compel Deposition of Morgan Stanley, and Would respectfully show the Court as follows:

I. INTRGDUCTION

Last November, Petitioners served subpoenas seeking documents and testimony from
Morgan Stanley. Morgan Stanley’s business unit, Graystone Consulting, provided investment
advisory services for the Greater Pennsylvania Carpenters Pension Fund (“Lead Plaintift”), Which
is the lead plaintiff in a putative class action against Petitioners pending in the Northern District
of Texas, styled Pedro Ramirez, Jr., Individually and on Behalf of All Others Similarly Siz‘uated v.
Exxon Mobz`l Corporation, et al_, Cause No. 3:16-cv-03 l l l-K in the United States District Court,
Northern District of Texas, Dallas Division.

Petitioners have on multiple occasions accommodated requests by Morgan Stanley for
extensions of time and clarifications of the document requests, With the goal of ensuring that the

subpoenas are minimally burdensome Morgan Stanley has produced some (but not all) responsive

010-8751-9903/3/AMER|CAS

Case 1:19-mc-0014O Document 1-1 Filed 03/22/19 Page 2 of 6

documents in its possession, and noW, after repeated delays, has stonewalled Petitioners. Under
the scheduling order entered by the Court in the Northern District of Texas, the deadline for
discovery on class certification issues closes soon; accordingly, Petitioners must respectfully seek
relief from this Court. See Fed. R. Civ. P. 45(d)(2)(B)(i).
II. FACTS & BACKGROUND

The underlying case is a federal securities class action pending in the Northern District of
Texas. Lead Plaintiff has sued Exxonl\/lobil and a number of current and former EXXonMobil
executives (the “lndividual Defendants”) for violations of Section lO(b) of the Exchange Act, l5
U.S.C. § 78j(b) and Rule lOb-S, l7 C.F.R. § 240.10b-5. Lead Plaintiff has also sued the Individual
Defendants for violations of Section ZO(a) of the Exchange Act, 15 U.S.C. § 78t(a).

In its responses to discovery, Lead Plaintiff identified “Graystone Consulting” as an entity
With knowledge of facts relevant to the case. Graystone Consulting is a business unit of Morgan
Stanley, and in an abundance of caution, Petitioners subpoenaed both Morgan Stanley and
Graystone Consulting, to ensure the timely production of relevant informationl The deadline to
respond to the subpoena duces tecum Was December ll, 2018. The subpoena ad testificandum set
a deposition date of December 21, 2018. Morgan Stanley did not serve objections or responses to
either subpoena Within the time specified for compliance

After the deadlines in the subpoena had passed Without response from Morgan Stanley,
Petitioners reached out to Morgan Stanley to seek voluntary compliance with the subpoenas That
process has been along one:

¢ ()n January 4, Christine Kendrick, an Executive Director of Legal and
Compliance, and Brian Gillett, counsel for Tillerson, had a telephone conference in

 

1 See Declaration of Brian M. Gillett (“Decl.”) at 001~148.

O10-8751-9903/3/AMER|CAS

Case 1:19-mc-0014O Document 1-1 Filed 03/22/19 Page 3 of 6

which Morgan Stanley requested an extension of the time to respond and limitations
on the production of documents Petitioners agreed to the request2

On January 23, Morgan Stanley had not produced documents as agreed, and
Petitioners inquired about the status of the production Morgan Stanley requested
another extension to produce documents other than emails on January 25, and
promised an update on the emails on January 28.3

On January 25, Morgan Stanley made a production of 185 pages of responsive
documents4

On January 28, Petitioners pointed out the significant deficiencies in Morgan
Stanley’s production, and asked when Morgan Stanley would supplement Morgan
Stanley did not respond5

On February 5, Petitioners followed up on those deficiencies, and asked when
Morgan Stanley would complete its production6

On February 12, Morgan Stanley responded and explained that search results had
triggered false positives, which would extend the time for review. Later the same
day, Morgan Stanley made an additional production of responsive documents, then
immediately snapped them back due to confidentiality misdesignations. Also later
that day, Morgan Stanley made a production of 425 pages of documents, each
marked “Highly Confidential.”7

On March 1, Petitioners inquired when Morgan Stanley would supplement its
production with responsive emails and also requested March 2019 dates for a
deposition, in order to complete the deposition by the time specified by the
scheduling order entered by the Court in the Northern District of Texas.8

On March 7, Petitioners followed up on potential deposition dates a second time.9

On March 11, Petitioners left a voicemail, asking a third time for potential
deposition dates.

On March 12, Morgan Stanley returned Petitioners’ voicemail, but indicated that
Morgan Stanley would not produce its witness in the month of March.

 

2 Decl.
3 Decl.
4 Decl.
5 Decl.
6 Decl.
7 Decl.
8 Decl.
9 Decl.

at 155.
at 153-54.
at 153.
at 152~53.
at 147.
at 158.
at 151.
at 150.

010-B751-9903/3/AMER|CAS

Case 1:19-mc-0014O Document 1-1 Filed 03/22/19 Page 4 of 6

0 On March 19, Petitioners left an additional voicemail and email, asking for the
availability of Morgan Stanley’s witness in early April, to avoid unilaterally
noticing the deposition10 Morgan Stanley did not acknowledge or respond to either
request

The schedule in the underlying case requires class certification depositions to be completed
by March 29, 2019, except for those that are the subject of a pending motion to compel or motion
for protection on that date. See Doc. 71 11 4, No. 3116-CV-03111-K (N.D. TX Dec. 14, 2018). This
motion to compel is therefore necessary to preserve Petitioners7 right to use the deposition of
Morgan Stanley during class certification11

III. ARGUMENT & AUTHORITIES

The Court should order Morgan Stanley to produce the remaining responsive documents
in its possession and to appear for a deposition12 When a party fails to comply with a subpoena,
“the serving party may move the court for the district where compliance is required for an order
compelling production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i). Here, because the subpoenas
required compliance at a law office in Manhattan, the compliance court is the Southern District of
New York. See JMC Rest. Holdl`ngs, LLC v. Pevia'a, 2015 U.S. Dist. LEXIS 62374, at *5-6
(E.D.N.Y. May 12, 2015).

The documentary and testimonial information sought by the subpoenas is relevant Morgan

Stanley has at no time claimed otherwise, and it has in fact produced relevant documents in

 

10 Decl. at 150.

11 Although the text of Federal Rule of Civil Procedure does not require parties to meet and
confer, to the extent there is such a requirement, Petitioner has more than exceeded it in repeated
discussion with Morgan Stanley. Nz`mkojj"Rosenfeld & Schechter, LLP v. RKO Props., 2017 U.S.
Dist. LEXIS 151116, at *6, n.2 (S.D.N.Y. Sep. 18, 2017).

12 Petitioners have previously asked Morgan Stanley to suggest a time and location for the
deposition that would be convenient for its witness and counsel, but received no response
Accordingly, Petitioners served a notice of deposition for April 8, 2019, beginning at 10:00 am, at
the New York office of McCusker, Anselmi, Rosen & Carvelli P.C. That notice is attached as
Exhibit C to the Declaration of Brian M. Gillett. Decl. at 165-67.

010-8751-9903/3/AMER1CAS

Case 1:19-mc-0014O Document 1-1 Filed 03/22/19 Page 5 of 6

response to the subpoenas duces tecum, while indicating that it possessed additional responsive
documents that it had not yet produced. See Krys v. Sugrue (In re Refco Secs. Litig.), 759 F. Supp.
2d 342, 345 (S.D.N.Y. 2011) (“Subpoenas issued under Rule 45 are subject to the relevance
requirement of Rule 26(b)(1).”)', Fed. R. Civ. P. 26(b)(1) (providing that parties “may obtain
discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and
proportional to the needs of the case[.]”).

Here, Lead Plaintiff alleges violations of federal securities laws The testimony and
documents sought by the subpoena are necessary for Petitioners to investigate issues related to
Morgan Stanley’s investment strategy for Lead Plaintiff, selection of investment managers
implementation of investment strategy, and monitoring of the performance of its portfolio and the
performance of its investment managers The information is also necessary to understand the scope
of the knowledge of ExxonMobil’s business and accounting practices that Lead Plaintiff had,
directly or through its investment managers This information is relevant to a host of concerns
related to Lead Plaintiff’s adequacy as it seeks to represent a class of investors iii ExxonMobil
securities See generally Villella v. Chem. & Mz`m'ng Co. of Chz`le Inc., 2018 U.S. Dist. LEXIS
99151, at *24 (S.D.N.Y. June 12, 2018) (holding that requests related to investor knowledge and
strategy were relevant to multiple inquiries).

Morgan Stanley has waived any obj ections, whether to burden, relevance, or otherwise, by
failing to respond or object before the deadlines for compliance in December 2018 and failing
again to respond or object before the extension to January 22, 2019. See Fed. R. Civ. P. 45(d)(2)(B)
(“The objection must be served before the earlier of the time specified for compliance or 14 days
after the subpoena is served.”). As explained in Homeward Resz`a'ential, lnc. v. Sand Canyon Corp.,

“the failure to serve written objections to a subpoena within the time specified by [Rule 45]

010-B751-9903/3/AMERICAS

Case 1:19-mc-0014O Document 1-1 Filed 03/22/19 Page 6 of 6

typically constitutes a waiver of such objections.” No. 12-CV-5067 (JFK) (JLC), 2017 U.S. Dist.
LEXIS 171685, at *49 (S.D.N.Y. Oct. 17, 2017). This case is no exception13
IV. CONCLUSION & PRAYER
For the reasons foregoing, Petitioners pray that the Court grant this Motion to Compel
Deposition and grant such other and further relief, legal and equitable, including but not limited to

an award of attorney’s fees, to which Petitioners show themselves entitled

Respectfully submitted:

/s/ John B. McCusker
McCUSKER, ANSELMI,
ROSEN & CARVELLI, P.C.
805 Third Avenue, 12th Floor
New York, New York, 10022
Atl‘omeysfor Petitioners

Dated: March 22, 2019

 

13 Because the subpoenas request relevant information, and because Morgan Stanley has
not objected to those subpoenas it is without excuse for its extensive delay in producing
documents This Court “may hold in contempt a person who, having been served, fails without
adequate excuse to obey the subpoena or an order related to it.” Fed. R. Civ. P. 45(g). “[I]f a
nonparty is declared in contempt on the basis of its failure to comply [a] subpoena,” the serving
party may seek reimbursement of its attorneys’ fees Bulkmatz`c Transp. Co. v. Pappas, 99 Civ.
12070 (RMB)(JCF), 2001 U.S. Dist. LEXIS 6062, at *10 (S.D.N.Y. May 11, 2001).

010-8751~9903/3/AMER1CAS

